Citation Nr: 1605941	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-24 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim pertaining to bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is due the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran is claiming entitlement to service connection for tinnitus.  Specifically, he contends the condition is the result of hazardous noise exposure during his active military service.

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

The available service personnel records (DD-214) confirm the Veteran performed military duties, to include radio relay equipment technician, wideband superintendent and technician, auto tracking radar technician, and electronic counter measures simulator technician.  The Veteran's in-service noise exposure is consistent with the circumstances of his service.  Moreover, the Veteran's noise exposure has previously been conceded by VA when service connection was awarded for bilateral hearing loss based on findings of acoustic trauma during service.  See December 2012 rating decision.  

The Board is cognizant that the March 2012 VA examiner opined tinnitus was less likely than not related to service, but the rationale provided was inadequate.  Notably, the examiner indicated the Veteran was non-specific with the onset of tinnitus.  However, in the Veteran's claim he indicated that tinnitus began in November 1975.  In his substantive appeal, the Veteran indicated that his tinnitus developed over time.  The Veteran has denied any post-service occupational or recreational noise exposure.  The Board has not reason to doubt the Veteran's veracity.

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

A diagnosis of constant tinnitus has been confirmed and will therefore suffice as evidence of a nexus between the current tinnitus and his active service.   Noise exposure has already been conceded by VA when the award of service connection for bilateral hearing loss was made.  The Board finds that the evidence is at least in equipoise in showing that the Veteran's tinnitus is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted. 



REMAND

A preliminary review of the record reveals the claim of entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss is not ready for appellate disposition.

The Veteran contends that his service-connected hearing loss has worsened in severity.  See July 2014 VA Form 9, October 2014 VA Form 646, and May 2015 Appellate Brief.  The last VA examination was in October 2012 over three years ago.  The Board cannot ascertain to what extent the hearing loss disability has increased in severity, if at all, without VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current severity of his bilateral hearing loss.   Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.    

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


